[J-65-2013][M.O. – McCaffery, J.]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT

SOUTHEASTERN PENNSYLVANIA                   :   No. 20 EAP 2013
TRANSPORTATION AUTHORITY,                   :
                                            :   Appeal from the Order of the
                  Appellee                  :   Commonwealth Court entered on
                                            :   4/13/11 at No. 2445 CD 2009, reversing
                                            :   the order entered on 11/10/09 in the
             v.                             :   Court of Common Pleas, Philadelphia
                                            :   County, Civil Division at No. 3055 July
                                            :   term, 2009
CITY OF PHILADELPHIA AND                    :
PHILADELPHIA COMMISSION ON                  :
HUMAN RELATIONS,                            :
                                            :
                  Appellants                :   ARGUED: September 11, 2013




                               DISSENTING OPINION



MR. JUSTICE SAYLOR                                    DECIDED: September 24, 2014

      I differ with the majority’s approach of remanding to the Commonwealth Court to

ascertain legislative intent because, as I read the intermediate court’s decision, it

already undertook that task. Accord Concurring and Dissenting Opinion, slip op. at 9

(Castille, C.J.); see, e.g., SEPTA v. City of Phila., 20 A.3d 558, 561-62 (Pa. Cmwlth.

2011) (concluding that, under SEPTA’s enabling legislation, SEPTA is a state agency

and that, pursuant to the Pennsylvania Human Relations Act, the Pennsylvania Human

Relations Commission was intended to have exclusive jurisdiction over state agencies

like SEPTA). As to substance, I am aligned with Mr. Chief Justice Castille’s position –

and that of the Commonwealth Court majority – that the General Assembly did not
intend for SEPTA to be subject to suit by the local human relations commissions of the

municipalities in which it conducts operations. Accordingly, I respectfully dissent.




                          [J-65-2013][M.O. – McCaffery, J.] - 2